Citation Nr: 1618927	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-23 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including status post laminectomy, lumbar spine spondylosis and degenerative disc disease, L5-S1, and right-sided sacroiliitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's status post laminectomy, lumbar spine spondylosis and degenerative disc disease, L5-S1, and right-sided sacroiliitis condition is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for status post laminectomy, lumbar spine spondylosis and degenerative disc disease, L5-S1, and right-sided sacroiliitis have been met.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 4.71a (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a lower back condition.  Specifically, he stated at his February 2016 hearing that while in service in 1968, he was buddy-carrying another service member when he stepped in a hole and fell with the other service member landing on him, injuring his back.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint/disc disease, a form of arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 


In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the Veteran has current disability.  He submitted treatment records from April 1984 showing an extruded L-5 left disc.  He also submitted treatment records from October 1986 showing central and left disc herniation at L5-S1 and minimal prominence of the annulus at L4-5.  Then, an October 2010 VA examiner diagnosed the Veteran with lumbar spine spondylosis and degenerative disc disease, L5-S1, right-sided sacroiliitis, status post laminectomy.  Therefore, the current disability element is satisfied.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The in-service element is also satisfied.  A review of the Veteran's service treatment records shows that in October 1968, he sought treatment for back pain.  Then, in March 1971, the Veteran again sought treatment for lower back pain where he reported that he had back pain for "quite some time."  He was prescribed medication for the pain.  Given the forgoing in-service complaints of back pain, the in-service element is satisfied.  Id. 

Finally, the Board finds the probative value of the favorable medical evidence of a nexus between the Veteran's in-service injury and his current condition outweighs the unfavorable medical evidence.  

After diagnosing the Veteran with lumbar spine spondylosis and degenerative disc disease, right-sided sacroiliitis, status post laminectomy, the October 2010 VA examiner stated that his injuries were less likely than not as result of the back pain noted is service.  She opined that a back sprain or strain involved the muscles and ligaments (the soft tissue) of the spinal region, whereas spondylosis is a degenerative process involving the discs and vertebral bodies.  She further opined that one condition was not the cause of, or related to the other and that sacroiliitis is an acute inflammatory condition.  

The Board finds the October 2010 VA opinion lacks probative value.  While not expressly stated by the examiner, the Board assumes the VA examiner believed the Veteran's in-service back injury was a soft tissue injury rather than an injury that would cause a degenerative process.  This is a crucial fact which the examiner did not state in her opinion, and one which the Board will not infer into the record.  Additionally, as the VA examiner did not have the benefit of reviewing the treatment records from April 1984 and October 1986 because the Veteran submitted the records after the VA examination, the Board finds the October 2014 VA opinion lacks probative value.  


However, the March 2016 private medical opinion does provide probative evidence.  The private medical provider diagnosed the Veteran with lumbar degeneration, spondylosis and lumbosacral disc degeneration.  He stated that the Veteran had experienced ongoing back pain since his in-service injury in 1968.  After reviewing the medical treatment records, and listening to Veteran's account of the incident, the provider stated that it was at least as likely as not that the Veteran's back condition and subsequent treatment was a result of the injury he sustained in service in 1968.  Given that the provider reviewed the Veteran's record and heard his account of the in-service incident before providing a positive nexus statement, the Board finds this opinion highly probative.  

The Veteran's lay statements are also probative.  In his February 2016 hearing, he stated that since the in-service incident in 1968, he had continuous back pain until back surgery in 1984.  He noted that he has current back pain which has also been present since the incident in 1968.  He also noted that immediately after service, he went to college, where he experienced back pain and then into the workforce as an engineer.  He denied any heavy lifting in his profession.  The lay statements, including the recounting of the injury in 1968 are corroborated by the medical evidence and the service treatment records.  They also provide probative evidence of continuity of symptoms from the in-service incident and the current disability.  Thus, the Board finds these statements probative.  

Accordingly, the Veteran had an injury to his lower back during service which he received treatment for.  He is currently diagnosed with lumbar spine spondylosis and degenerative disc disease, L5-S1, right-sided sacroiliitis, status post laminectomy that has been found by a private medical provider to be at least as likely as not related to his in-service trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board finds service connection for lumbar spine spondylosis and degenerative disc disease, L5-S1, right-sided sacroiliitis, status post 

laminectomy is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  


ORDER

Entitlement to service connection for status post laminectomy, lumbar spine spondylosis and degenerative disc disease, L5-S1, and right-sided sacroiliitis is granted.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


